Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Anthony Duncan on 11/08/2021.

The application has been amended as follows:	
	Please replace claim 7 with the following:
7.	The method of claim 6, further comprising the steps of:
	initiating at the client device a flashcard review process;
	sending the flashcard review request from the client device to the server;
	receiving at the client device the flashcard data from the server;
	the client device generating a flashcard image on the display using the flashcard data; and
	the particular word being displayed on one of first and second side of the flashcard and the user's selected picture for the particular word being displayed on the one of first and second side of the flashcard.


8.	A method for teaching a plurality of users a foreign language, the method comprising steps of:
	providing a server connected to a network and accessible to a plurality of client devices through the network;
	providing a database accessible to the server, the database comprising a plurality of sentences in the foreign language, each sentence comprises a plurality of words;
	receiving from a client device associated with a first user a first request for recommended pictures to be shown on a computer generated first flashcard for a first word in a first sentence;
	identifying in response to the first request a first group of recommended pictures, the first group of recommended pictures identifying pictures previously selected by other users for the first word in a context of the first sentence;
	sending from the server to the client device, in response to the first request, recommended picture information comprising the first group of recommended pictures;
	receiving from the client device a selected picture message identifying a selected picture for the first word in the first sentence;
	storing information about the first flashcard including picture information for the selected picture;
	receiving from the client device a flashcard review request from the first user; and
	sending, in response to the flashcard review request, flashcard data extracted from the database, the flashcard data including a particular sentence, an identification of 

	Please replace claim 15 with the following:
15.	The method of claim 6, further comprising the steps of:
	initiating at the client device a flashcard review process; and
	sending the flashcard review request from the client device to the server; receiving at the client device the flashcard data from the server, the client device generating a flashcard image on the display using the flashcard data; at least part of a sentence being displayed on one of first and second side of the flashcard and the selected picture for the particular word in the sentence being displayed on the one of first and second side of the flashcard.

	Please replace claim 16 with the following:
16.	A system for teaching a plurality of users a foreign language, the system comprising:
	a server connected to a network and accessible to a plurality of client devices through the network;
	a database accessible to the server, the database comprising a plurality of sentences in the foreign language, each sentence comprises a plurality of words; and

	receive from a client device associated with a first user a first request for recommended pictures to be shown on a computer generated first flashcard for a first word in a first sentence;
	identify in response to the first request a first group of recommended pictures, the first group of recommended pictures identifying pictures previously selected by other users to be shown on respective computer generated flashcards for such other users for the first word in a context of the first sentence;
	send to the client device, in response to the first request, recommended picture information comprising the first group of recommended pictures;
	receive from the client device a selected picture for the first word in the first sentence;
	store in the database information about the first flashcard including picture information for the selected picture;
	receive from the client device a flashcard review request from the first user;
	retrieve, from the database, flashcard data; and
	send, in response to the flashcard review request, flashcard data extracted from the database, the flashcard data including a particular sentence, an identification of a particular word in the particular sentence, and picture information for the selected picture for the particular word in the particular sentence, the flashcard data usable by the client device to display a flashcard for the particular sentence, the particular word in the sentence, and the selected picture for the particular word in the sentence. 

Allowable Subject Matter
Claims 1-11 and 13-18 are allowed.
Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
	Applicant’s amendment resolves the previous duplicate claims issues, and the previous issues under 35 USC § 112 (b).
	The previous rejections under 35 USC § 103 are withdrawn in view of Applicant’s amendment and remarks submitted 09/27/2021 (Applicant Arguments/Remarks Made in an Amendment, REMARKS, pages 17-24). These arguments represent the basis for a
finding of allowability.
	In view of the foregoing, claims 1-11 and 13-18 are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845. The examiner can normally be reached Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715